Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed 7/5/22 is acknowledged. Applicant elected Group I (claims 1-9) with traverse.
Claims 10-12 are withdrawn as drawn to non-elected invention.
 	In traversal of restriction requirement, applicant argues that International Search Authority (ISA) in corresponding PCT application PCT/EP2019/071901 (Box No. IV) indicated that claims 1-12 did not lack unity of invention. Similarly, in Written opinion of the ISA, Box No. IV is left unchecked. Since Office is bound by what ISA has already determined, the lack of unity should not be re-evaluated by the examiner. Applicant finally concludes that in compliance with ISA determination, claims 1-12 should be examined together as searching all inventions together does not impose an undue burden of searching on the examiner.
These arguments were fully considered but were found unpersuasive. Firstly, applicant in addressing the lack of unity letter must specifically address why the art cited fails to break the unity of invention. However, such explanation has not been provided by applicant.
 	Secondly, while the examiner respects and considers what ISA and the European examiner has decided about instant invention, she totally disagrees that she is bound by ISA decision. As applicant is aware, US patent Office examiners while abiding by US patent law, are independent . Further, assuming arguendo, the examiner finds it puzzling as to how a method of production of oil (see claim 11) is sharing the unity of invention with a method of producing ethanol (claim 1).
 	Therefore, in contrary to applicant’s view, in the absence of any traversal arguments addressing the art cited, and in view of observing and comparing claims such as claims 1 and 9, which are totally different is scope, the examiner finds no reason to rejoin all inventions together and maintains that rejoinder of all inventions does impose an undue burden of searching on the examiner.
 	In conclusion, restriction maintained and is hereby made Final.
DETAILED ACTION
 	Claims 1-9 are under examination on the merits.
Specification
The specification is objected for reciting hyperlink language (see for example page 4, line 30). Applicant is advised to delete hyperlink language everywhere in the disclosure in compliance with 37 CFR section 1.57(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the phrase “functionally expresses” is confusing. It is unclear what said phrase means. Further, in claim 1, the term “derived” is indefinite. Once again, it  is unknown if applicant by said term is referring to “prepared” or something equivalent. Furthermore , the last “ wherein ….” clause in claim 1 is totally vague. Firstly, the concentration range recited in said clause is open ended as the lower range of said concentration is not specified. Secondly, it is unknown if the range of “0.05 g/L or less” is referring to final concentration of total glucoamylase or only to the glucoamylase concentration used for dosing. Next, it is unknown if the glucoamylase (assumingly added to the fermenter) added (dosed) is endogenous to the yeast host cell utilized or it can be only exogenous. Finally, applicant must clarify what the phrase “expressed as” in said wherein clause of claim 1 means. Claims 2-9 are merely rejected for depending from base claim 1. Appropriate clarification is required.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2, which appears to be Markush claim is confusing because the phrase “selected  from the group consisting of” is not recited in line 1, even though at the end applicant has recited the term “and”. If applicant is interested in utilizing “ is selected from” language in claim 2, then the claim must end with the term “or” and not “and”. Appropriate clarification is required.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6, the term “and/or” is repeated too many times, rendering the claim confusing. Further, if applicant intends to use the term “and/or” , then he/she must avoid using “combination  of”, which is redundant.
 	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 7, again the term “and/or” is repeated at least twice and is combined with “one or more”, which renders the claim completely vague and ambiguous. Also, it is unknown what enzymes constitutes “an  enzyme composition”.
 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 8, line 2, the number “0.005” is not associated with any concentration units, rendering the claim indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and its dependent claims 2-8, are directed to a method of use of a genus of glucoamylases variants having SEQ ID NO:1 further comprising one or more amino acid substitutions , deletions, etc., wherein said genus is inadequately described in the disclosure.
Applicant is fully aware that “one or more” as recited in claim 1 is open language and allows for numerous mutations in glucoamylases utilized. The disclosure fails to teach the structural limitations of the genus of claimed glucoamylase variants. All guidance the disclosure provides is to test such products functionality, by conducting an enzyme assay (see page 5). However, given the fact that SEQ ID NO:1 is made of 561 amino acids, mutation (substitution, deletion, insertion etc.) of too many amino acids (such as 500 amino acids) without guidance, may result in a structure that may no longer retain glucoamylase activity. Further, there are critical positions within the composition of said glucoamylase, wherein a mutation in said positions may result is total unfolding of said enzymes including their active sites. However, no such positions (or residues) have been identified in the disclosure.
With respect to structural guidance, the disclosure merely teaches about 80% or higher homologs of SEQ ID NO:1, (i.e. a few species), which is inadequate structural information to fully describe the genus of variant glucoamylase with many thousands of members.
Therefore, given the information provided in the disclosure, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention, before the effective filing of this application.
Since the variant glucoamylases are inadequately described a method of use of said variants (see claims 1-9) are also inadequately described.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Fukuyama (cited previously) or, in the alternative, under 35 U.S.C. 103 as obvious over Fukuyama in view of Pierrard et al., “Pierrard” (US patent No. 7,335,501, 2/2008) .
As mentioned previously, Fukuyama (see backtranslation of SEQ ID NO:1 in published  application database, hit #1) discloses a DNA sequence encoding a variant glucoamylase wherein said variant enzyme displays 65.2% identity to SEQ ID NO:1 of this invention and wherein said variant glucoamylase has one or more amino acid substitutions, deletions, insertions relative to SEQ ID NO:1, prior to this invention.
In paragraph [0014], Fukuyama teaches that its method is utilized to produce fermentation products such as ethanol using fermentation of a starch containing material, wherein said starch containing material  may be corn (see [1294]).
In paragraph [1300],  saccharomyces cerevisiae is disclosed to be an example of fermenting organism which, may be utilized in the method of Fukuyama.
In [1341], Fukuyama teaches that its fermentation process is preferably anaerobic.
In order to enhance the yield of ethanol, Fukuyama teaches that its starch containing material may be in the form of a liquefied mash (see [1161]). In paragraph [1242], Fukuyama explains that its enzyme composition may optionally be enriched by additional enzymes including glucoamylases.
Regarding the centration ranges recited in instant method, as mentioned above,  it is unknown what said concentrations are referring to (see 112 second above) as the language of the wherein clause is misleading. Therefore, it is believed that Fukuyama as a whole, anticipates this invention.
However, in case applicant believes said concentrations are not explicitly taught in Fukuyama, said reference may be combined with Pierrard, to render this invention obvious.
This is because Pierrard teaches about culture medium supplementation with glucoamylase (at 0.06 g/L) during fermentation when yeast is the recombinant host, see Example 8, and said concentration (i.e. 0.06 g/L) is very similar to 0.05 g/L of this invention within experimental error and guides one of ordinary skill as a whole to the typical concentrations of supplemental glucoamylase solution to be reasonably used in fermentation.
Hence, before the effective filing of this application it would have been obvious to one of ordinary skill in the art to start with the process of Fukuyama and use the concentration(s) taught by Pierrard to supplement the Fukuyama’s fermentation medium.
One of ordinary skill in the art would be motivated to utilize the glucoamylase concentration of Pierrard (within experimental error range) to supplement the fermentation medium of Fukuyama because the prior art teaches that the presence of high levels of glucoamylase represses yeast growth inhibition due to glucose and hence, this attempt will ultimately result in higher levels of ethanol production.
Finally, one of ordinary skill has a reasonable expectation of success in supplementing the fermentation medium of Fukuyama with the supplemental glucoamylase concentrations taught by Pierrard because such procedures were well established in the prior art, before the effective filing of this application.
With respect to limitation of claim 6, firstly said claim is confusing (see above rejection). Secondly combining additional corn hydrolysates to the corn slurry substrate can hardly be considered as a contribution over the prior art, in view the level of knowledge in the prior art including those of Fukuyama in view of Pierrard, before the effective filing of this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16 of U.S. Patent No. 11,274,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims overlaps with the scope of claims in said patent.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651